DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
Response to Amendment/Remarks
This communication is considered fully responsive to the amendment filed on 05/18/2022.
Claims 1-12 are pending and are examined in this office action. 
Claim, 1-2, 4-8, 10-12 have been amended.
No new claim has been added and no claim has been canceled.
In view of the applicant’s amendment, the claim interpretation has been withdrawn. 

Response to Arguments
Applicant’s arguments, filed on 05/18/2022, with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner found features modified  to claims that have changed the scope of the invention, Therefore, Applicant’s remarks regarding rejection under 35 U.S.C 103 for the claims are moot. Applicant's remarks are considered as forward looking statement for the newly reconstructed claims.
In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to the argued claim limitations in details, using the prior art of record in the current prosecution of the claims as well a new prior art. See ANG et al. (US 20190090299 1; hereinafter as “ANG”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over YANG  et al. (US 20120106495 A1; hereinafter as “YANG ”) in view of ANG et al. (US 20190090299 1; hereinafter as “ANG”) and further in view of KWAK et al. (WO 2018038556 A1 citing from equivalent US 20210391964 A1; hereinafter as “ANG”).

With respect to independent claims: 
Regarding claim 1, YANG  teaches A method for reporting channel state information (CSI) in a wireless communication system, the method performed by a terminal (fig. 22: User Equipment: User equipment (UE) is in communication with Base Station: [0194]-[0206]), comprising: 
receiving, from a base station, configuration information related to CSI reporting (aforesaid UE is “receiving first configuration information for transmitting first channel information respective to a first frequency band from a base station; receiving second configuration information for transmitting second channel information respective to a second frequency band from the base station”: [0013]; Fig. 14, Fig. 15, element S1501: “ referring to FIG. 15, the user equipment may receive a first CQI configuration information on a system basic band (hereinafter referred to as an LTE band) and a second CQI configuration information on an extra band (or LTE-A band) via separate signaling (S1501 and S1502)”:”each configuration information may include at least any one of CQI report cycle period/offset, subband size, a number of bandwidth parts” [0144]), 
wherein the configuration information is associated with a bandwidth part (BWP) in a serving cell ( aforesaid configuration information associate with BWP : [0138]-[140]; each configuration information may include inter alia, a number of bandwidth parts:” for serving base station [0144]);  
determining a subband group based on the frequency interval between the subbands in the frequency region determined based on the third information; and performing the CSI reporting  for thesubband group (the user equipment receives. CQI configuration information related to a system basic band or a legacy band (hereinafter referred to as an LTE band) from the base station (S1301). The CQI configuration information related to the LTE band is decided regardless of the extended frequency resource (hereinafter referred to as an extra band). Accordingly, when applying the SB CQI report type, the CQI configuration information may include at least any one of CQI report cycle period/offset, subband size, a number of bandwidth parts, and a number of preferred subbands: [0130], Fig. 13;also [0144]);, 
wherein the subband group is a  group of subbands corresponding to the number of subbands for which the CSI reporting is performed in the frequency region information (“LTE bandwidth is divided into a total of 4 BW parts including at least one or more subbands. And, in each BW part, a comparison process is performed on the CQI for each subband, so that a specific subband related to the CQI reporting can be decide”: [0139]-[0140]), and 
2Application No.: 16/652,347Docket No.: 8737.02646.US00 wherein the number of subbands to be subject to subband CSI reporting is determined based on the time interval (Uplink transmission based on predetermined time interval: [0165]).  

YANG  does not expressively disclose: 
receiving downlink control information (DCI) for requesting the CSI reporting, wherein a time interval from the request for the CSI reporting to transmission of the CSI reporting is determined based on the DCI.

ANG, in the same field of endeavor, discloses:
receiving downlink control information (DCI) for requesting the CSI reporting, wherein a time interval from the request for the CSI reporting to transmission of the CSI reporting is determined based on the DCI (fig. 13: UE 120 receives the downlink channel and decodes the downlink channel to determine the DCI message. For example, the UE 120 may determine that the DCI message, which may be a UE-specific, bandwidth part-specific DCI message, includes bandwidth activation information indicating that UE 120 is to transition from monitoring in a first bandwidth part to monitoring in a second bandwidth part (e.g., BWP ID=2).: [0142]; UE 120 may determine that the DCI message includes timing information (e.g., indicated as k0=4, which may indicate that a grant, if included in the DCI message, is to apply in 4 slots). In some aspects, the timing information may identify a size of a gap period between the DCI message and a grant transmission. For example, the timing information may indicate a transition time of 4 slots (e.g., k0=4) from the DCI message for UE 120 to transition to the second bandwidth part and monitor for a downlink channel on the second bandwidth part. …: [0143]; see fig. 13 where Timer is 5 slots between BWP2 and BWP1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of YANG  to include the above recited limitations as taught by ANG in save battery life of UE (ANG; [0037]).

The combination does not expressively disclose: 
receive…. configuration information includes i) first information on the total number of subbands of a frequency region to be subject to subband CSI reporting  in the BWP ii) second information on  the number of subbands to be subject to subband CSI reporting and iii) third information on an offset for configuring a starting position of the frequency region in the BWP; determining a frequency interval between subbands based on the first information and the second  information.

KWAK, in the same field of endeavor, discloses:
receive…. configuration information includes i) first information on the total number of subbands of a frequency region to be subject to subband CSI reporting  in the BWP ii) second information on  the number of subbands to be subject to subband CSI reporting and iii) third information on an offset for configuring a starting position of the frequency region in the BWP (fig. 13 element 1310, 1320, 1330;  where terminal “receives configuration information for the CSI-RS”: Based on the received configuration information, the terminal may identify at least one piece of information regarding the number of ports for each aperiodic CSI-RS, the number of antennas per dimension N1 and N2, the oversampling factors per dimension O1 and O2, one piece of subframe config for transmitting multiple CSI-RSs, multiple pieces of resource config to set the position, the codebook subset restriction, CSI reporting, the CSI-process index, and the transmission power”: [0220]; aforesaid configuration information includes, inter alia, PMI/CQI period, offset, subband indication: [0221]; see TABLE 5-6 where Suband size for the bandwidth setting: [0111]; total number of subbands in frequency region for BWP; subband for reporting;  [0115] ; TABLE 1 : offset information about PMI/RI reporting;  [0083]; [0221]); 
 determining a frequency interval between subbands based on the first information and the second  information (fig. CSI-RS Configuration is for setting up frequency: [0049]; [0135]).




Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of YANG and  ANG  to include the above recited limitations as taught by KWAK in to perform transmission through multiple layers and terminals by use of the offset (KWAK; [0037]).

Regarding claim 7, YANG  teaches a terminal  a method for setting a subband group to be subject to CSI reporting in a wireless communication system (fig. 22: User Equipment: User equipment (UE) is in communication with Base Station: [0194]-[0206]), the terminal  (aforesaid UE) comprising: 
a  transceiver for transmitting and receiving a radio signal (Fig. 22); and 
a processor functionally connected with the  transceiver, wherein the processor is configured to: (FIG. 22) 
receive, from a base station, configuration information related to CSI reporting (aforesaid UE is “receiving first configuration information for transmitting first channel information respective to a first frequency band from a base station; receiving second configuration information for transmitting second channel information respective to a second frequency band from the base station”: [0013]; Fig. 14, Fig. 15, element S1501: “ referring to FIG. 15, the user equipment may receive a first CQI configuration information on a system basic band (hereinafter referred to as an LTE band) and a second CQI configuration information on an extra band (or LTE-A band) via separate signaling (S1501 and S1502)”: [0144]), 
wherein the configuration information is associated with a bandwidth part (BWP) in a serving cell ( aforesaid configuration information associate with BWP : [0138]-[140])  and the configuration information includes i) first information on the total number of subbands of a frequency region to be subject to subband CSI reporting in the BWP (Total number of Subbands information: [0139]-[0140]),, ii) second information on  number of subbands to be subject to subband CSI reporting and iii) third information on an offset for configuring a starting position of the frequency region in the BWP (“each configuration information may include at least any one of CQI report cycle period/offset, subband size, a number of bandwidth parts, and a number of preferred subbands”: [0144]); 
 determine a frequency interval between subbands based on the first control information and the second information fig. 15:”user equipment respectively applies the CQI configuration information received during the previous process step so as to decide the CQI reporting frequency band and cycle period (S1503). For example, in case of the UE-selected periodic CQI reporting method, the entire LTE frequency band is divided into a plurality of BW parts, and a specific LTE frequency band indicating an optimal CQI for each BW part. Conversely, the extra band is configured of extra RBs, and the user equipment configures a separate CQI respective to the extra band. Also, each of the CQI of the LTE frequency band and the CQI of the extra band is transmitted in accordance with the respective CQI transmission cycle periods, which are included in each of the first CQI configuration information and the second CQI configuration information” [0144]-[0145]);
determine a subband group based on the frequency interval between the subbands in the frequency region determined based on the third information, and perform the CSI reporting for the subband group (the user equipment receives. CQI configuration information related to a system basic band or a legacy band (hereinafter referred to as an LTE band) from the base station (S1301). The CQI configuration information related to the LTE band is decided regardless of the extended frequency resource (hereinafter referred to as an extra band). Accordingly, when applying the SB CQI report type, the CQI configuration information may include at least any one of CQI report cycle period/offset, subband size, a number of bandwidth parts, and a number of preferred subbands: [0130], Fig. 13;also [0144]),
 wherein the subband group is a group of subbands corresponding to the number of subbands for which the CSI reporting is performed in the frequency region (“LTE bandwidth is divided into a total of 4 BW parts including at least one or more subbands. And, in each BW part, a comparison process is performed on the CQI for each subband, so that a specific subband related to the CQI reporting can be decide”: [0139]-[0140]), and 
wherein the number of subbands to be subject to subband CSI reporting is determined based on the time interval  (Uplink transmission based on predetermined time interval: [0165]).  

YANG  does not expressively disclose: 
receiving downlink control information (DCI) for requesting the CSI reporting, wherein a time interval from the request for the CSI reporting to transmission of the CSI reporting is determined based on the DCI.

ANG, in the same field of endeavor, discloses:
receiving downlink control information (DCI) for requesting the CSI reporting, wherein a time interval from the request for the CSI reporting to transmission of the CSI reporting is determined based on the DCI (fig. 13: UE 120 receives the downlink channel and decodes the downlink channel to determine the DCI message. For example, the UE 120 may determine that the DCI message, which may be a UE-specific, bandwidth part-specific DCI message, includes bandwidth activation information indicating that UE 120 is to transition from monitoring in a first bandwidth part to monitoring in a second bandwidth part (e.g., BWP ID=2).: [0142]; UE 120 may determine that the DCI message includes timing information (e.g., indicated as k0=4, which may indicate that a grant, if included in the DCI message, is to apply in 4 slots). In some aspects, the timing information may identify a size of a gap period between the DCI message and a grant transmission. For example, the timing information may indicate a transition time of 4 slots (e.g., k0=4) from the DCI message for UE 120 to transition to the second bandwidth part and monitor for a downlink channel on the second bandwidth part. …: [0143]; see fig. 13 where Timer is 5 slots between BWP2 and BWP1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of YANG  to include the above recited limitations as taught by ANG in save battery life of UE (ANG; [0037]).

The combination does not expressively disclose: 
receive…. configuration information includes i) first information on the total number of subbands of a frequency region to be subject to subband CSI reporting  in the BWP ii) second information on  the number of subbands to be subject to subband CSI reporting and iii) third information on an offset for configuring a starting position of the frequency region in the BWP; determining a frequency interval between subbands based on the first information and the second  information.

KWAK, in the same field of endeavor, discloses:
receive…. configuration information includes i) first information on the total number of subbands of a frequency region to be subject to subband CSI reporting  in the BWP ii) second information on  the number of subbands to be subject to subband CSI reporting and iii) third information on an offset for configuring a starting position of the frequency region in the BWP (fig. 13 element 1310, 1320, 1330;  where terminal “receives configuration information for the CSI-RS”: Based on the received configuration information, the terminal may identify at least one piece of information regarding the number of ports for each aperiodic CSI-RS, the number of antennas per dimension N1 and N2, the oversampling factors per dimension O1 and O2, one piece of subframe config for transmitting multiple CSI-RSs, multiple pieces of resource config to set the position, the codebook subset restriction, CSI reporting, the CSI-process index, and the transmission power”: [0220]; aforesaid configuration information includes, inter alia, PMI/CQI period, offset, subband indication: [0221]; see TABLE 5-6 where Suband size for the bandwidth setting: [0111]; total number of subbands in frequency region for BWP; subband for reporting;  [0115] ; TABLE 1 : offset information about PMI/RI reporting;  [0083]; [0221]); 
 determining a frequency interval between subbands based on the first information and the second  information (fig. CSI-RS Configuration is for setting up frequency: [0049]; [0135]).




Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of YANG and  ANG  to include the above recited limitations as taught by KWAK in to perform transmission through multiple layers and terminals by use of the offset (KWAK; [0037]).


With respect to dependent claims: 
Regarding claim 2, YANG  in view of ANG and KWAK teaches the invention of claim 1 as set forth above.  Further, YANG teaches, further comprising: receiving, from the base station, information on a subband size to be used for the CSI reporting through a higher-layer signaling, wherein the subband group is determined based on the subband size (the CQI configuration information may correspond to information related to uplink signaling including CQI report cycle period/offset, subband size, a number of bandwidth parts, and a number of preferred subbands.: [0204]).

Regarding claim 4, YANG  in view of ANG and KWAK  teaches the invention of claim 1 as set forth above.  Further, YANG teaches,, wherein the frequency interval is determined by a floor function of the total number of subbands of the frequency region divided by the number of subbands to be subject to subband CSI reporting) (“LTE bandwidth (or LTE band) is configured of 100 RBs and that a subband is configured in units of 8 RBs. At this point, any one of the subbands is configured of 4 RBs. Furthermore, it is also assumed that a total of 8 RBs is added to the extra RB, i.e., 4 RBs are added to each end of the LTE bandwidth, in order to extend the frequency resource.”: [0137]).

Regarding claim 5, , YANG  in view of ANG and KWAK teaches the invention of claim 1 as set forth above.  Further, YANG  teaches, transmitting capability information of the terminal; receiving a reference value for signal to interference noise ratio (SINR) or  a channel quality indicator (CQI) from a base station; and measuring the SINR or CQI of a subband, wherein in the etermining of the subband group, the measured SINR or CQI and the reference value are compared with each other to determine a subband in which the measured SINR or CQI is equal to or larger than the reference value as a subband group.   (“CQI provides information about link adaptive parameter that a terminal can support in a given time. CQI may indicate the data rate which may be supported by a downlink channel in light of the characteristic of a terminal receiver, SINR (signal to interference plus noise ratio) and so on. A base station may determine the modulation scheme (QPSK, 16-QAM, 64-QAM, etc.) to be applied to downlink channel and coding rate using the CQI. CQI can be generated in various methods. For example, CQI may be generated by the way of quantizing a channel condition itself to feedback it, the way of calculating a SINR (signal to interference plus noise ratio) to feedback it, the way of notifying the status, which is actually applied, such as MCS (Modulation Coding Scheme), and so on. In case that CQI is generated based on MCS, MCS includes modulation scheme and coding scheme, and corresponding coding rate, etc”: [0047]).

Regarding claim 6, , YANG  in view of ANG and KWAK teaches the invention of claim 5 as set forth above.  Further, YANG teaches, wherein whether to determine the subband group is determined based on the capability of the terminal and the time interval (“a multiple carrier system includes the system that supports carrier aggregation. Contiguous CA and/or non-contiguous CA can be used in the multiple carrier system; in addition, both symmetric aggregation and asymmetric aggregation can be used in the multiple carrier system as well. A serving cell can be defined as a component frequency band based on multiple CC system which can be aggregated by CA. A serving cell may include a primary serving cell (PCell) and a secondary serving cell (SCell). A PCell means a serving cell which provides security input and Non-Access Stratum (NAS) mobility information on Radio Resource Control (RRC) establishment or re-establishment state. Depends on the capability of a user equipment, at least one cell can be used together with a PCell to form an aggregation of serving cells, the cell used with a PCell is referred to as an SCell. An aggregation of serving cells which configured for a user equipment may include one PCell, or one PCell together with at least one SCell.”: [0032]).

Regarding claims 8, 10-12, the claim is interpreted and rejected for the same reason as set forth in claim 2, 4-6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571-)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        
/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411